Cite as 2014 Ark. 10

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-12-669

                                                    Opinion Delivered   January 16, 2014

LARRY EUGENE WALDEN                                 PRO SE APPEAL FROM THE
                   APPELLANT                        SEBASTIAN COUNTY CIRCUIT
                                                    COURT, FORT SMITH DISTRICT
v.                                                  [66CR-09-676]

STATE OF ARKANSAS                                   HONORABLE J. MICHAEL
                                  APPELLEE          FITZHUGH, JUDGE


                                                    REVERSED AND REMANDED.


                                        PER CURIAM

       In 2011, appellant Larry Eugene Walden was found guilty by a jury of aggravated robbery

and sentenced as a habitual offender to a term of 720 months’ imprisonment. The Arkansas

Court of Appeals affirmed. Walden v. State, 2012 Ark. App. 307, ___ S.W.3d ___.

       Subsequently, appellant timely filed in the trial court a verified pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011). The trial

court denied the petition without a hearing, and appellant brings this appeal. Appellant contends

on appeal that the trial court’s order was inadequate, and the State in its brief concedes that the

matter must be remanded for a proper order. Upon review of the order, we agree, and the order

is reversed and the matter remanded to the trial court so that the court may enter an order that

complies with Rule 37.3(a). If the order is adverse to appellant and appellant desires review of

the order by this court, he will be required to perfect an appeal in accordance with the prevailing

rules of procedure.
                                        Cite as 2014 Ark. 10

       In the Rule 37.1 petition, appellant raised multiple allegations of ineffective assistance of

counsel. The claims were either not addressed by the trial court in its order or were only

superficially addressed. Where no evidentiary hearing is held on a Rule 37.1 petition, the trial

court has an obligation to provide written findings specifying any parts of the files or record that

are relied on to sustain conclusively the trial court’s decision that the petitioner is entitled to no

relief. Moten v. State, 2013 Ark. 503; Riley v. State, 2011 Ark. 394 (per curiam); Sandoval-Vega v.

State, 2011 Ark. 393, 384 S.W.3d 508 (per curiam); Camacho v. State, 2011 Ark. 235 (per curiam);

Davenport v. State, 2011 Ark. 105 (per curiam); see also Ark. R. Crim. P. 37.3. This court may

affirm the denial of a Rule 37.1 petition, regardless of the adequacy of the order, if we can

determine from the record that the petition was wholly without merit or that the allegations in

the petition are such that it is conclusive on the face of the petition that no relief is warranted.

Riley, 2011 Ark. 394; Sandoval-Vega, 2011 Ark. 393, 384 S.W.3d 508; Davenport, 2011 Ark. 105.

Here, it is evident that sufficient written findings by the trial court are required to conclusively

show that the appellant was entitled to no relief.

       Reversed and remanded.

       Larry Walden, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                                  2